Citation Nr: 0504294	
Decision Date: 02/16/05    Archive Date: 02/24/05

DOCKET NO.  02-14 122	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Nashville, Tennessee


THE ISSUES

1.  Entitlement to an increased evaluation for traumatic 
arthritis of the lumbar spine, currently evaluated as 40 
percent disabling. 

2.  Entitlement to a total disability evaluation based on 
individual unemployability (TDIU) by reason of service-
connected disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran served on active duty from February 1955 to 
February 1959.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a February 2002 rating 
decision, by the Nashville, Tennessee, Regional Office (RO), 
which increased the evaluation for traumatic arthritis of the 
lumbar spine from 10 percent to 20 percent, effective March 
21, 2001; however, that rating action denied the veteran's 
claim for a total disability rating based on individual 
unemployability (TDIU) by reason of service-connected 
disability.  The veteran perfected a timely appeal to that 
decision.  

On December 3, 2002, the veteran appeared and offered 
testimony at a hearing before the undersigned Acting Veterans 
Law Judge sitting at the Nashville, Tennessee RO.  A 
transcript of that hearing is of record.  

In June 2003, the Board remanded the case to the RO for 
further development.  Additional VA records were received in 
June 2003, and a VA compensation and pension examination was 
conducted in June 2003.  Thereafter, in a rating action of 
July 2003, the RO increased the evaluation for traumatic 
arthritis of the lumbar spine from 20 percent to 40 percent, 
effective March 21, 2001.  That, however, is not the highest 
possible rating, so the appeal continues.  See AB v. Brown, 6 
Vet. App. 35 (1993).  

For reasons that will be set forth below, the issue of 
entitlement to a TDIU will be addressed in the Remand section 
of this decision.  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal for a higher rating for 
traumatic arthritis of the lumbar spine has been obtained by 
the RO.  

2.  The veteran's service-connected low back syndrome, 
traumatic arthritis, is presently manifested by limitation of 
lumbar spine motion, including as a result of pain and 
dysfunction, without evidence of severe or pronounced 
intervertebral disc syndrome, chronic neurologic disability 
manifestations, or incapacitating episodes of intervertebral 
disc syndrome requiring bed rest within the previous 12 month 
period.  


CONCLUSION OF LAW

The criteria for a rating in excess of 40 percent for 
traumatic arthritis of the lumbar spine have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.71a, Diagnostic Codes 5003, 5010, 5292, 5293, 5295 
(before and after September 23, 2002) and 5237, 5243 (after 
September 26, 2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Veterans Claims Assistance Act (VCAA).

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA).  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107 (West 2002).  In addition, 
VA promulgated regulations to implement the provisions of the 
law.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2004).  

The VCAA requires that VA must provide notice that informs 
the claimant (1) of the information and evidence not of 
record that is necessary to substantiate the claim, (2) of 
the information and evidence that VA will seek to provide, 
and (3) of the information and evidence that the claimant is 
expected to provide.  Furthermore, VA must "also request that 
the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1).

Significantly, notice as required by 38 U.S.C.A. § 5103(a) 
must be provided to an appellant before the initial 
unfavorable decision on a claim for VA benefits.  That notice 
was provided in the present case.  

The Board finds that VA's duties under the law and recently 
revised implementing regulations have been fulfilled.  The 
veteran's claim for an increased rating was received in March 
2001; and, in an April 2001 letter, the RO provided notice to 
him regarding what information and evidence was needed to 
substantiate his claim for benefits, as well as what 
information and evidence must be submitted by him, what 
information and evidence would be obtained by VA, and the 
need for him to submit any evidence in his possession that 
pertains to the claim.  The veteran was provided adequate 
notice of the evidence needed to substantiate his claim.  
Significantly, the discussions in the February 2002 decision 
appealed, the August 2002 statement of the case (SOC), the 
June 2003 Board remand, the July 2003 rating decision, the 
July 2003 supplemental statement of the case (SSOC), and the 
October 2003 SSOC (especially when considered collectively) 
informed him of the information and evidence needed to 
substantiate his claim and complied with VA's notification 
requirements.  

Additionally, the RO sent the veteran letters in April 2001 
and September 2003 specifically informing him of the 
enactment of the VCAA and its resulting impact on his 
particular claim.  The RO not only explained the duties to 
notify and assist him with his claim, but also explained what 
the evidence must show to establish his entitlement, when and 
where to send pertinent information, what VA had done to 
assist him in developing his claim, and how to contact VA for 
additional assistance.  This included assuring him that VA 
would obtain all VA or other Federal records that he 
identified.  So these letters, even aside from the rating 
decision alluded to above, the SOC, and the SSOC provided him 
with a specific explanation of the type of evidence necessary 
to substantiate his claim, as well as an explanation of what 
evidence was to be provided by him and what evidence the VA 
would attempt to obtain on his behalf.  See generally 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The RO also apprised the veteran of the applicable laws and 
regulations in the SOC and SSOC.  And the basic requirements 
for establishing a higher rating for traumatic arthritis of 
the lumbar spine have remained essentially the same despite 
the change in the law concerning the preliminary duties to 
notify and assist.  The Board finds, then, that VA has no 
outstanding duty to inform him that any additional 
information or evidence is needed.  When there is extensive 
factual development in a case, and there is no reasonable 
possibility that any further assistance would aid the 
appellant in substantiating his claim, VCAA does not apply.  
Wensch v. Principi, 15 Vet App 362 (2001); see also 38 
U.S.C.A. § 5103A(a)(2) (Secretary not required to provide 
assistance "if no reasonable possibility exists that such 
assistance would aid in substantiating the claim").  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), 
(d).  Here, the RO has obtained both the veteran's private 
and VA medical records, and has provided the veteran with a 
recent VA examination to clarify the nature and severity of 
his back disorder.  As such, VA's duties under the VCAA have 
been satisfied, and the case is ready for adjudication.  


II.  Factual background.

The records indicate that the veteran entered active duty in 
February 1955.  The service medical records indicate that the 
veteran fell from a 2 feet level onto a bucket, striking his 
back in the lumbar area, in October 1958.  X-ray study of the 
back revealed a fractured transverse process, 2nd and 3rd 
lumbar.  The pertinent diagnosis was fracture, simple, right 
transverse process, 2nd and 3rd lumbar vertebra, no artery or 
nerve involvement.  

The record is devoid of any medical records for the period 
from 1958 through 1998.  

The veteran's initial claim for service connection for 
arthritis of the spine (VA Form 21-526), was received in 
March 1998.  Submitted in support of his claim were private 
treatment reports, dated from May 1997 to September 1998, 
reflecting treatment for several disabilities, including back 
pain.  During a clinical visit in March 1998, the veteran 
complained of pain in the right back that was associated with 
urinary frequency.  The assessment was osteoarthritis.  

Of record is a medical statement from Dr. Thomas K. Ballard, 
M.D., dated in November 1998, indicating that the veteran has 
been his patient for several years.  He noted that the 
veteran has been having more difficulties with his back 
lately, consisting mainly of pain with motion as well as some 
discomfort at rest in the mid thoracic region.  Dr. Ballard 
noted that x-rays of the spine revealed decreased joint 
spaces and changes consistent with degenerative joint disease 
in the lower to upper thoracic spine; there was also some 
spurring and lipping in the mid to lower thoracic vertebra; 
and, there appeared to be slightly decreased calcification 
present.  Dr. Ballard indicated that the veteran made 
references to a fall in service.  Dr. Ballard concluded that 
the fall could have contributed to the arthritic changes in 
the thoracic spine.  

The veteran was afforded a VA compensation and pension 
examination in January 1999, at which time he again reported 
a history of falling and injuring his back while on active 
duty.  The veteran indicated that the pain in his back was 
usually a 7 or 8 out of 10; he stated that he also had 
problems with weakness, stiffness, fatigability, and lack of 
endurance.  The veteran stated that his back flared up months 
apart.  He noted that sitting for prolonged periods increased 
the pain in his back, and standing made it feel better.  The 
veteran reported occasional radiation of pain into the left 
hip.  He wore a back brace when the pain was really bad.  

On examination, the veteran had no postural abnormalities.  
He had no muscular abnormalities on his back.  His deep 
tendon reflexes were 3+ brisk bilaterally, patellar and 
Achilles.  Straight leg raising was negative bilaterally.  
The veteran was able to walk on his toes and heels; and, he 
was able to squat without difficulty.  Sensation of both 
lower extremities to palpation was within normal limits.  He 
had no spasms visible in his back.  Range of motion revealed 
a lumbar flexion to 70 degrees, extension to 35 degrees, 
lateral flexion to 35 degrees bilaterally, and rotation was 
to 35 degrees bilaterally.  The veteran indicated that he had 
not worked since a year ago when he retired.  The diagnosis 
was chronic lumbar strain.  In an addendum, dated in February 
1999, it was noted that x-ray study of the spine showed 
normal alignment; osteophytes were seen anteriorly.  The 
impression was degenerative changes of the lumbar spine.  

By a rating action of June 1999, the RO granted service 
connection for traumatic arthritis of the lumbar spine, 
evaluated as 0 percent from April 9, 1962, and 10 percent 
effective July 29, 1998.  By letter dated in June 1999, the 
veteran was notified of the above rating decision, and of his 
procedural and appellate rights.  

The veteran's claim for an increased rating for traumatic 
arthritis of the lumbar spine was received in March 2001.  
Submitted in support of the claim were VA progress notes, 
dated from July 2000 through March 2001, which show that the 
veteran received clinical attention and treatment for several 
disabilities, including complaints of back pain.  During a 
clinical visit in July 2000, it was noted that motion in the 
lumbar spine was slightly decreased; motion was limited in 
all directions, especially on extension.  Straight leg 
raising was negative, bilaterally.  

Received in July 2001 were private treatment reports, dated 
from January 1997 to April 1997, showing treatment solely for 
a pulmonary disorder.  These records do not reflect any 
complaints or clinical findings regarding the lumbar spine.  
Other private treatment reports from Dr. Raymond Howard, 
received in July 2001, reflect treatment for a genitourinary 
disorder during the period from August to November 1999.  
Subsequently received in August 2001 were private treatment 
reports, dated from May 1996 to January 1998, reflecting 
treatment for several unrelated disabilities; he was 
treatment primarily for arthritis of the right wrist.  These 
records do not reflect any complaints or findings pertaining 
to the lumbar spine.  

The veteran was afforded a VA compensation examination in 
November 2001, at which time he reported pain in his back, 
mainly with forward flexing.  He also reported stiffness and 
easy fatiguability.  It was noted that his most significant 
complaints were of stiffness and pain on forward flexion.  
The veteran indicated that the pain was constant.  On 
examination, he had a normal sagittal and coronal alignment.  
He had tenderness to palpation over his L4-5 region.  Forward 
flexion was to 50 degrees, extension to 10 degrees, and 
lateral bending was to 15 degrees bilaterally.  In a seated 
position, he had a normal sensation to light touch throughout 
his lower extremities.  Deep tendon reflexes were 2/4 at his 
patella and Achilles tendon, bilaterally; and the reflexes 
were bilaterally equal.  He had downgoing Babinski and no 
clonus.  He also had a negative straight leg raise, 
bilaterally.  Muscle strength was 5/5 in his quadriceps, 
hamstrings, gastroc solus, tibialis anterior, and extensor 
hallucis longus musculature bilaterally as well.  The veteran 
had a good range of motion of his hips and knees, which were 
also nontender.  X-ray study of the lumbar spine revealed 
facet osteoarthritis at L5-S1, with a Grade I 
spondyloslisthesis at L5-S1, which appeared to be secondary 
to degenerative changes.  He also had a narrowing in his L1-
L2 disc space with a vacuum phenomenon.  He also had spurring 
anteriorly and laterally throughout his lumbar spine.  The 
impression was low back pain, secondary to degenerative 
arthritis.  

Received in April 2002 was a statement from the president of 
[redacted] Service Center, dated in March 2002, indicating 
that the veteran was an outstanding employee of the company 
for at least 25 years.  He noted that the veteran worked 7 
days a week, only taking off Christmas day, until he left in 
1998.  His duties involved changing tires, acting as a 
service station attendant, and helping on a farm.  Mr. [redacted] 
observed that the veteran worked even when he was sick.  

The veteran was afforded a VA examination in July 2002, at 
which time the veteran complained of chronic back pain, which 
was aggravated by such activities as bending and lifting.  He 
described morning pain and stiffness upon arising in the 
morning, which generally improves throughout the day once he 
is up and about.  The veteran noted that his back is 
aggravated by sitting and prolonged periods of standing.  The 
veteran reported wearing a lumbar support with activities.  
He described pain radiating into his leg, which sometimes 
feels as if it's locking.  He also reported occasional pain 
in the leg, down into the calves, right greater than left.  
The veteran indicated that he last worked in 1997; he worked 
at a truck stop, where he pumped gas and changed tires.  

On examination, it was observed that the veteran moved about 
slowly.  He was able to stand erect.  No spasm was noted.  
There was generalized tenderness to palpation of the back.  
He had 65 degrees of flexion, and 10 degrees of extension.  
He had 15 degrees of right and left lateral bending.  A 
neurological evaluation of the lower extremities revealed no 
definite focal strength deficit.  He had difficulty with heel 
walking, but he was able to do a fair toe walk.  He could 
only do a partial squat by holding the adjacent examination 
table for support.  Reflexes were intact at the knees and 
ankles.  There was some diminished sensation to light touch 
of the medial calf region, bilaterally.  On supine, straight 
raising of either leg to 30 degrees caused back pain.  No 
radicular pain was noted.  X-ray study of the lumbar spine 
revealed mild left convex scoliosis, narrowing degenerative 
changes at the L1-2 disc, and small anterior and lateral 
osteophyte at multiple levels; no acute abnormalities were 
seen.  The impression was arthritis of the lumbar spine.  The 
examiner noted that the veteran had pain on range of motion 
testing, and the pain could further limit functional ability 
during flare-ups or with increased use.  It was not feasible, 
however, to attempt to express any of this in terms of 
additional limitation of motion, as these matters cannot be 
determined with any degree of medical certainty.  

At his personal hearing in December 2002, the veteran 
testified that his back condition had become worse.  He had 
to wear a lumbar support on a regular basis.  The veteran 
reported that some activities, including prolonged standing, 
caused increased pain in his back.  The veteran indicated 
that he experienced stiffness in the morning upon waking.  
The veteran reported he has not worked since 1997; he stopped 
working as a result of his back condition.  The veteran 
indicated that he was taking pain medications, including 
arthritis pills.  He also noted that he has been using 
crutches for ambulation.  The veteran stated that this back 
condition has caused numbness in his legs and hips.  

Received in June 2003 were VA outpatient treatment reports, 
dated from March 2001 to June 2003, reflecting ongoing 
clinical evaluation and treatment for several disabilities, 
including low back pain.  When seen in December 2002, the 
veteran indicated that the lumbago was getting worse, with 
pain going from the lower back to the right posterior hip, 
and down the leg to the lower anterior thigh.  The veteran 
stated that the right leg gave way if he tried to bear weight 
with the knee fixed; he was falling more than he used to.  A 
January 2003 treatment note indicated that an MRI of the 
lumbar spine showed degenerative joint disease/degenerative 
disc disease with minimal spinal stenosis at L1-2 on the 
right.  For his sciatica, the examiner suggested referral to 
anesthesia pain clinic, but the veteran declined.  When seen 
in February 2003, the veteran reported progressive weakness 
in all 4 extremities with muscle spasm.  However, he had had 
no recent falls, no bladder and no bowel incontinence.  The 
assessment was myelopathy and cervical stenosis.  During a 
clinical visit in March 2003, it was noted that the veteran's 
physician had requested physical therapy and occupational 
therapy 3 times per week for 12 weeks.  A treatment report, 
dated in April 2003, noted that the veteran's only complaint 
was low back pain.  It was noted that he had multilevel 
degenerative disc disease with some lateral recess stenosis.  

The veteran was afforded a VA examination in June 2003, at 
which time he stated that the back bothered him all of the 
time now, sometimes even at night.  He stated that he tried 
wearing a back brace, which he thought was too tight and 
irritated his anterior abdominal wounds from a previous 
surgery.  The veteran indicated that he has been on arthritis 
medication for the past 20 years, and he just finished a 
course of physical therapy that helped some.  The veteran 
indicated that 95 to 99 percent of the pain was in his back; 
he did report some left sided buttock pain.  The veteran 
indicated that he did not have any significant numbness in 
either lower extremity, nor did he have any radicular type 
symptoms.  The veteran did not give a history of any 
neurogenic claudication, although he said that he will walk 
20 yards and has to sit down and rest, and then get back up, 
because of the pain; however, he stated that this was an 
intermittent thing.  The veteran also stated that he felt his 
legs were somewhat weaker than they used to be; and, if he 
were falling to the floor, he would have a hard time getting 
off the floor.  He stated that standing is worse for him; 
walking was second, especially on the episodes where he has 
pain in the back of his legs.  He stated that sitting was 
okay, and so was lying down.  It was noted that the veteran 
was not using a cane at this time, because he did not feel 
like he was very stable ambulating with the cane.  He denied 
having any weight loss, fevers, bowel or bladder control 
problems.  No erectile dysfunction was reported.  The veteran 
denied any new trauma, and he had not had any surgery for the 
back.  He stated that he was able to do his activities of 
daily living, but he was unable to walk significant distances 
or work in a garden.  

On examination, it was noted that the veteran had difficulty 
with heel and toe walking secondary to balance, but he seemed 
to be able to do better heel walking than toe walking.  He 
had a negative straight leg raising test bilaterally.  
Examination of the spine showed no central tenderness.  No 
bony abnormality or step-off was noted.  He had a little bit 
of paraspinal tenderness on the other side of L5, but no 
spasm per se.  He had about 40 degrees of flexion before he 
had pain in his back, and he had about 25 degrees of 
extension before he had pain.  He had a somewhat kyphotic 
thoracic curve just on inspection and he walked slightly 
humped over; however, this was not a fixed deformity.  
Sensory examination was fairly normal.  Bilateral lower 
extremities were symmetrical.  There was no atrophy per se, 
but his strength was a little diminished for his right.  His 
iliopsoas were about 5/5 bilaterally, his quadriceps were 
about 4+ bilaterally, and his hamstrings were about 4+ 
bilaterally.  His tibialis anterior was about 4 bilaterally, 
and his plantar flexion was about 4 on the left, and 4+ on 
the right.  His extensor hallucis longus was 4+ bilaterally.  
He had absent to no Achilles reflexes, but he had a 1+ 
patella reflex.  He had downgoing toes and Babinski and had 
no beats of clonus.  There were no obvious areas of atrophy.  
He had negative Waddell's and Spurling sign.  

The examiner explained that the incapacitating episodes were 
probably fairly stable and, at this time, may be further 
progressive as his percentage of spinal stenosis increases.  
He stated that it was unlikely that the incapacitating 
episodes will significantly improve without surgery.  
However, it is also not very certain that surgery alone will 
increase much of the veteran's pain or lower extremity 
strength with his age as it is.  The examiner further stated 
"it is more than likely something that, as he has stated, 
will get better with physical therapy, but will never be 100 
percent."  The examiner stated that the veteran "will 
probably never be able to return to the previous high 
physical labor, high-demand job that he previously had."  It 
was noted that the veteran did not have any gross 
abnormalities, neurologic or any specific anatomical 
neurologic findings on his neuro exam, although he was weak 
bilateral lower extremities, that could be age related.  The 
examiner noted that the veteran had a questionable history 
for neurogenic claudication, but would possibly be supported 
by his evidence of stenosis on his plain films, especially on 
his MRI of his lumbar spine, and he had some stenosis in his 
cervical spine.  

The examiner further noted that, with respect to DeLuca 
provisions, there was pain on range of motion and it was 
likely that this would be a fairly stable examination.  He 
may have days that are better, but he may also have days that 
are worse.  The examiner stated that it was conceivable that 
the pain could limit further function, especially if he had 
been up or working at any certain degree.  It was not 
feasible, however, to attempt to express any of this in terms 
of additional limitation of motion, as these matters cannot 
be determined with any degree of medical certainty.  

Received in October 2003 were VA progress notes, dated from 
June 2003 through September 2003, reflecting ongoing clinical 
evaluation and treatment for several disabilities, including 
low back pain.  During a clinical visit in June 2003, the 
veteran was given instructions regarding the proper use of a 
TENS unit for pain control.  


III.  Legal analysis.

Ratings for service-connected disabilities are determined by 
applying a schedule of ratings (Rating Schedule)-which is 
based, as far as practical, on average impairment of earning 
capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate 
diagnostic codes identify the various disabilities.  VA has a 
duty to acknowledge and consider all regulations that are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  These regulations include, but are not limited to, 
38 C.F.R. §§ 4.1 and 4.2.  

Although a review of the recorded history of a disability is 
necessary in order to make an accurate evaluation, see 38 
C.F.R. §§ 4.2, 4.41 (2004), the regulations do not give past 
medical reports precedence over current findings where such 
current findings are adequate and relevant to the rating 
issue.  See Francisco v. Brown, 7 Vet. App. 55 (1994); Powell 
v. West, 13 Vet. App. 31 (1999).  

When there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  All reasonable doubt 
regarding the severity of the disability at issue is resolved 
in the veteran's favor.  38 C.F.R. § 4.3.  

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. 
§ 7104(a) (West 2002).  When there is an approximate balance 
of evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2004).  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert 
at 54.  

As a preliminary matter, the Board notes that during the 
course of this appeal the regulations for rating disabilities 
of the spine were twice revised effective September 23, 2002, 
and effective September 26, 2003.  See 67 Fed. Reg. 54345 
(Aug. 22, 2002) and 68 Fed. Reg. 51454 (Aug. 27, 2003).  The 
revised amended versions may only be applied as of their 
effective date and, before that time, only the former version 
of the regulation should be applied.  VAOPGCPREC 3-2000 (Apr. 
10, 2000).  

The Rating Schedule provides that traumatic and degenerative 
arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic code for the specific joint or joints involved.  
See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 (2004).  
Limitation of motion must be objectively confirmed by 
findings such a swelling, muscle spasm, or satisfactory 
evidence of painful motion, but in the absence of limitation 
of motion a compensable rating for degenerative arthritis can 
be assigned when there is X-ray evidence of the involvement 
of 2 or more major joints or 2 or more minor joint groups (10 
percent), or X-ray evidence of the same with occasional 
incapacitating exacerbations (20 percent).  Id.  

The Court has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  
See Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 
8 Vet. App. 202, 206 (1995).  VA regulations require that a 
finding of dysfunction due to pain must be supported by, 
among other things, adequate pathology.  38 C.F.R. § 4.40 
(2004).  "[F]unctional loss due to pain is to be rated at the 
same level as the functional loss when flexion is impeded."  
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1993).  A VA 
General Counsel opinion has also held that Diagnostic Code 
5293, intervertebral disc syndrome, involved loss of range of 
motion and that consideration of 38 C.F.R. §§ 4.40 and 4.45 
was applicable.  VAOPGCPREC 37-97 (O.G.C. Prec. 37-97).  

Prior to September 2003, the Rating Schedule provided ratings 
for limitation of motion of the lumbar spine when limitation 
was slight (10 percent), moderate (20 percent), or severe (40 
percent).  38 C.F.R. § 4.71a, Code 5292 (effective before 
September 26, 2003).  For lumbosacral strain ratings were 
provided when there was evidence of characteristic pain on 
motion (10 percent), muscle spasm on extreme forward bending 
with loss of lateral spine motion, unilateral, in a standing 
position (20 percent), or listing of the whole spine to the 
opposite side with a positive Goldthwaite's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteoarthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion (40 percent).  See 38 
C.F.R. § 4.71, Code 5295 (effective before September 26, 
2003).  

Prior to September 2002, ratings were provided for 
intervertebral disc syndrome when the disorder is shown to be 
mild (10 percent), moderate with recurring attacks (20 
percent), severe with recurring attacks and intermittent 
relief (40 percent), or pronounced with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc with little intermittent relief (60 percent).  38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (effective before September 23, 
2002).  

Effective September 23, 2002, Diagnostic Code 5293 was 
revised to evaluate intervertebral disc syndrome 
(preoperatively or postoperatively) either on the total 
duration of incapacitating episodes over the past 12 months 
or by combining under § 4.25 separate evaluations of its 
chronic orthopedic and neurological manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  Ratings were provided for 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least one week but less than 
two weeks during the past 12 months (10 percent), with 
incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the past 12 months 
(20 percent), with incapacitating episodes having a total 
duration of at least four weeks but less than six weeks 
during the past 12 months (40 percent), or with 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months (60 percent).  38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (effective September 23, 2002).  

It was noted that for purposes of evaluations, an 
incapacitating episode was a period of acute signs and 
symptoms due to intervertebral disc syndrome that required 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" meant orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that 
were present constantly, or nearly so.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293, Note (1).  It was further noted that 
when evaluating on the basis of chronic manifestations, 
orthopedic disabilities were to be evaluated using criteria 
for the most appropriate orthopedic diagnostic code or codes 
and neurologic disabilities were to be evaluated separately 
using criteria for the most appropriate neurologic diagnostic 
code or codes.  38 C.F.R. § 4.71a, Diagnostic Code 5293, Note 
(2).  If intervertebral disc syndrome was present in more 
than one spinal segment, provided that the effects in each 
spinal segment were clearly distinct, each segment of the 
spine was to be evaluated on the basis of chronic orthopedic 
and neurologic manifestations or incapacitating episodes, 
whichever method results in a higher evaluation for that 
segment.  38 C.F.R. § 4.71a, Diagnostic Code 5293, Note (3).  

The Rating Schedule provides ratings for disability of the 
sciatic nerve (or neuritis or neuralgia) when there is 
evidence of mild incomplete paralysis (10 percent), moderate 
incomplete paralysis (20 percent), moderately severe 
incomplete paralysis (40 percent), severe incomplete 
paralysis with marked muscular atrophy (60 percent), or 
complete paralysis when the foot dangles and drops, has no 
active movement possible of muscles below the knee, and with 
flexion of knee weakened or (very rarely) lost (80 percent).  
See 38 C.F.R. § 4.124, Diagnostic Codes 8520, 8620, 8720 
(2004).  It is noted that the term "incomplete paralysis" 
indicates a degree of lost or impaired function substantially 
less than the type picture for complete paralysis given with 
each nerve, whether due to varied level of the nerve lesion 
or to partial regeneration.  When the involvement is wholly 
sensory, the rating should be for the mild, or at most, the 
moderate degree.  The ratings for the peripheral nerves are 
for unilateral involvement; when bilateral the rating should 
include the application of the bilateral factor.  

Effective September 26, 2003, the regulations for rating 
disabilities of the spine were revised with reclassification 
of the diagnostic codes.  These reclassified diagnostic codes 
include 5237 (Lumbosacral or cervical strain), 5242 
(Degenerative arthritis of the spine), and 5243 
(Intervertebral disc syndrome).  Reference is made to 
Diagnostic Code 5003 for degenerative arthritis of the spine 
and to the formula for rating intervertebral disc syndrome 
based on incapacitating episodes with instructions to apply 
the higher evaluation when all disabilities are combined. 38 
C.F.R. § 4.71a, The Spine (effective from September 23, 
2003).  

The September 2003 regulation amendments provide a general 
rating formula for diseases and injuries of the spine (for 
diagnostic codes 5235 to 5243 unless 5243 is evaluated under 
the Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes) with or without symptoms such as 
pain (whether or not it radiates), stiffness, or aching in 
the area of the spine affected by residuals of injury or 
disease as follows:

For unfavorable ankylosis of the entire spine (100 percent);

For unfavorable ankylosis of the entire thoracolumbar spine 
(50 percent);

For unfavorable ankylosis of the entire cervical spine, or 
forward flexion of the thoracolumbar spine to 30 degrees or 
less, or with favorable ankylosis of the entire thoracolumbar 
spine (40 percent);

For forward flexion of the cervical spine to 15 degrees or 
less, or favorable ankylosis of the entire cervical spine (30 
percent);

For forward flexion of the thoracolumbar spine greater than 
30 degrees but not greater than 60 degrees, or forward 
flexion of the cervical spine greater than 15 degrees but not 
greater than 30 degrees, or the combined range of motion of 
the thoracolumbar spine not greater than 120 degrees, or the 
combined range of motion of the cervical spine not greater 
than 170 degrees, or muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis (20 
percent); and For forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater than 85 degrees, or 
forward flexion of the cervical spine greater than 30 degrees 
but not greater than 40 degrees, or combined range of motion 
of the thoracolumbar spine greater than 120 degrees but not 
greater than 235 degrees, or combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees, or muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour, or vertebral body fracture with loss of 50 percent 
or more of the height (10 percent).  38 C.F.R. § 4.71a, 
General Rating Formula for Diseases and Injuries of the Spine 
(effective from September 23, 2003).  

It is noted that diseases and injuries of the spine should be 
evaluated upon any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula 
for Diseases and Injuries of the Spine, Note (1).  For VA 
compensation purposes, normal forward flexion of the cervical 
spine is zero to 45 degrees, extension is zero to 45 degrees, 
left and right lateral flexion are zero to 45 degrees, and 
left and right lateral rotation are zero to 80 degrees.  
Normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.  38 C.F.R. § 4.71a, General Rating Formula 
for Diseases and Injuries of the Spine, Note (2).  

In exceptional cases, an examiner may state that because of 
age, body habitus, neurologic disease, or other factors not 
the result of disease or injury of the spine, the range of 
motion of the spine in a particular individual should be 
considered normal for that individual, even though it does 
not conform to the normal range of motion as noted.  Provided 
that the examiner supplies an explanation, the examiner's 
assessment that the range of motion is normal for that 
individual will be accepted.  38 C.F.R. § 4.71a, General 
Rating Formula for Diseases and Injuries of the Spine, Note 
(3).  

Range of motion measurement are to be rounded off to the 
nearest five degrees. 38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine, Note (4). For 
VA compensation purposes, unfavorable ankylosis is a 
condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis. 38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine, Note (5).  
Disability of the thoracolumbar and cervical spine segments 
are to be separately evaluated, except when there is 
unfavorable ankylosis of both segments, which will be rated 
as a single disability.  38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine, Note (6).  

The September 2003 regulation amendments also provide a 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes as follows:

With incapacitating episodes having a total duration of at 
least 6 weeks during the past 12 months (60 percent);

With incapacitating episodes having a total duration of at 
least 4 weeks but less than 6 weeks during the past 12 months 
(40 percent);

With incapacitating episodes having a total duration of at 
least 2 weeks but less than 4 weeks during the past 12 months 
(20 percent); and

With incapacitating episodes having a total duration of at 
least one week but less than 2 weeks during the past 12 
months (10 percent).

38 C.F.R. § 4.71a, Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes (effective from 
September 26, 2003).

In this case, it is significant to note that the veteran is 
presently in receipt of a 40 percent rating for his service-
connected traumatic arthritis of the lumbar spine, under 
Diagnostic Codes 5292-5237.  The diagnostic code applicable 
to limitation of lumbar spine motion prior to September 26, 
2003, was Diagnostic Code 5292, where a maximum 40 percent 
rating was warranted for severe limitation motion of the 
lumbar spine.  Diagnostic Code 5295 provides a maximum 
disability rating of 40 percent for severe lumbosacral strain 
with listing of whole spine to opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteo- 
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  The Board notes that the veteran cannot be assigned 
separate ratings under Diagnostic Codes 5292 and 5295 for the 
period prior to September 26, 2003.  That is because the 
criteria for a 40 percent rating under Diagnostic Code 5295 
include marked limitation of motion - the same criteria for a 
40 percent rating under Diagnostic Code 5292.  He cannot be 
compensated twice for the same symptomatology, so one rating 
is appropriate.  38 C.F.R. § 4.14.  

Although higher evaluations are provided under 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5286 and 5289 (2004) for ankylosis 
of the spine, these Diagnostic Codes are not applicable to 
this case.  Ankylosis is the immobility and consolidation of 
a joint.  Lewis v. Derwinski, 3 Vet. App. 259 (1992).  An 
evaluation in excess of 40 percent for the veteran's 
disability is not warranted under these codes because the 
veteran's service-connected disability has not been shown to 
result in ankylosis.  In the absence of ankylosis, the Board 
finds entitlement to a higher schedular rating under either 
the prior or revised criteria for lumbosacral strain or 
arthritis with limited lumbar spine motion is not possible.  
The Court has held that there is no basis for a rating higher 
than the maximum schedular rating for additional limitation 
of motion due to pain or functional loss under the provisions 
of 38 C.F.R. §§ 4.40, 4.45 or 4.59.  Johnston v. Brown, 10 
Vet. App. 80 (1997).

Prior to September 2002, a 60 percent rating for 
intervertebral disc syndrome under Diagnostic Code 5293 
required a pronounced disability with persistent symptoms 
compatible with sciatic neuropathy, characteristic pain and 
demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc with little intermittent relief.  On VA examination in 
November 2001, the veteran did not report any radiating pain 
or paresthesia, and the examination revealed no neurological 
deficits; there was no evidence of any sensory deficit in the 
lower extremities.  While the veteran had pain with straight 
leg raising in July 2002, a neurological evaluation of the 
back was essentially unremarkable, except for some diminished 
sensation to light touch of the medial calf region, 
bilaterally.  Reflexes were intact at the knees and ankles, 
and no radicular pain was noted.  No spasm was noted on that 
examination.  Therefore, the Board finds that there is no 
evidence of severe intervertebral disc syndrome with 
recurring attacks and intermittent relief or pronounced 
intervertebral disc syndrome with persistent symptoms 
compatible with sciatic neuropathy, characteristic pain and 
demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc with little intermittent relief to warrant an increased 
rating under the criteria of Diagnostic Code 5293 as 
effective prior to September 23, 2002.  

The Board notes consideration under the revised criteria for 
intervertebral disc syndrome effective from September 23, 
2002, (Diagnostic Code 5293) and effective from September 26, 
2003, (Diagnostic Code 5243) is also applicable.  However, 
while the veteran's chronic orthopedic manifestations warrant 
the maximum schedular rating of 40 percent for such 
disabilities, the evidence does not demonstrate he has any 
chronic neurologic disability manifestations attributable to 
his service-connected disability within the definition of 38 
C.F.R. § 4.71a, Diagnostic Code 5293, Note (1), or 38 C.F.R. 
§ 4.124, Diagnostic Codes 8520.  Therefore, the Board finds a 
higher combined rating in excess of 40 percent or a separate 
rating as a result of neurologic disability is not warranted.  

In addition, the Board notes that none of the available 
medical reports show that a physician has prescribed bed 
rest.  At his June 2003 VA examination, the veteran did not 
report experiencing any incapacitating episodes requiring bed 
rest in the previous 12-month period.  Although he said that 
he will walk 20 yards and has to sit down and rest, and the 
get back up, because of the pain, he stated that this was an 
intermittent thing.  Thus, the Board finds there is no 
evidence of any incapacitating episodes within the Rating 
Schedule definition to warrant a rating higher than 40 
percent.  

The Board has considered the evidence of painful motion and 
functional impairment of the lumbar spine.  See 38 C.F.R. 
§§ 4.40, 4.45 (2002); DeLuca.  The veteran is currently at 
the maximum evaluation for the traumatic arthritis of the 
lumbar spine under Diagnostic Code 5292 and, even with 
painful motion and functional impairment, a higher evaluation 
is not available under Diagnostic Code 5292.  See Johnston, 
10 Vet. App. 80 (1997).  

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  Here, the Board finds 
the preponderance of the evidence is against the veteran's 
claim for a rating in excess of 40 percent for traumatic 
arthritis of the lumbar spine.  


ORDER

Entitlement to a disability rating in excess of 40 percent 
for traumatic arthritis of the lumbar spine is denied.  


REMAND

Under VA laws and regulations, a total disability rating 
based on individual unemployability may be assigned upon a 
showing that a veteran is unable to secure or follow a 
substantially gainful occupation due solely to impairment 
resulting from his or her service-connected disabilities.  
See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 
3.341, 4.16 (2004).  

Furthermore, a total disability rating may be assigned where 
the combined rating for the veteran's service- connected 
disabilities is less than total if the disabled veteran is 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities.  Specifically, 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more; if there are two or more 
disabilities, there shall be at least one ratable at 40 
percent or more and sufficient additional disability to bring 
the combined rating to 70 percent or more.  38 C.F.R. 
§§ 3.340, 3.341, 4.16(a) (2004).  In exceptional cases, an 
extra-schedular rating may be assigned on the basis of a 
showing of unemployability alone.  See 38 C.F.R. § 4.16(b) 
(2004).  

In this case, the veteran's traumatic arthritis of the lumbar 
spine is his only service-connected disability, which is 
currently evaluated as 40 percent disabling.  As such, he has 
a combined evaluation of 40 percent.  See 38 C.F.R. § 4.25 
(2004).  This combined evaluation does not meet the minimum 
requirements for consideration under 38 C.F.R. § 4.16(a) 
(2004).  

Nevertheless, veterans who are unable to secure and follow a 
substantially gainful occupation by reason of service-
connected disabilities shall be rated totally disabled.  
Therefore, rating boards are to submit to the Director, 
Compensation and Pension Service, for extraschedular 
consideration, all cases of veterans who are unemployable by 
reason of service-connected disabilities, but who fail to 
meet the percentage standards set forth in 38 C.F.R. 
§ 4.16(b).  

At his personal hearing in December 2002, the veteran 
reported he has not worked since 1997; he stopped working as 
a result of his back condition.  In addition, following his 
VA examination in June 2003, the examiner stated that the 
veteran "will probably never be able to return to the 
previous high physical labor, high-demand job that he 
previously had."  The Board finds the above medical 
statement is plausible evidence that the veteran is unable to 
secure and follow a substantially gainful occupation because 
of a service-connected disability.  Therefore, the veteran's 
claim should be submitted to the Director of Compensation and 
Pension for a determination as to whether an extra- schedular 
rating is warranted.  

To ensure that VA has met its duty to assist and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, D.C., for the following action:

1.  The claim for TDIU should be 
submitted to the Director of the 
Compensation and Pension Service for 
extraschedular consideration in the 
manner prescribed in 38 C.F.R. § 4.16(b) 
(2004).  The rating board should include 
a full statement as to the veteran's 
service-connected disabilities, 
employment history, educational and 
vocational attainment and all other 
factors having a bearing on the issue.  

2.  If the benefit sought remains denied, 
the RO should issue a supplemental 
statement (SSOC) of the case in 
accordance with applicable laws and 
regulations.  The requisite period for a 
response should be afforded.  

Thereafter, the case should be returned to the Board for 
final appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any outcome 
warranted.  No action is required of the veteran until 
notified by the RO.  The purpose of this REMAND is to accord 
the veteran due process of law.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	MILO H. HAWLEY
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


